Title: To James Madison from Alexander McRae, 26 January 1811
From: McRae, Alexander
To: Madison, James


Dear Sir,Paris 26. Jan 1811.
The change which it was General Armstrong’s pleasure before he left France to make in the American Consulate at Paris, gave me the honor to receive your communication of Judge Cooper’s patriotic wishes, to obtain the publications &c. indicated by the copy of his Letter which was enclosed to Mr. Warden. A Stranger, & almost entirely ignorant of the language even of the Country, I have been obliged to avail myself of the aid of Doctor Patterson a young American Patriot of distinguished merit, (Son of the Director of the Mint at Philadelphia) to procure a partial supply, the best we could obtain, of such books as Judge Cooper’s Letter described; which are forwarded to L’Orient for the purpose of being conveyed by the Essex to Mr. John Vaughan, whom the Judge has named as his friend. These books were purchased at so cheap a rate, as to render it entirely unnecessary that I should trouble you with the draft which your friendship for Judge Cooper had invited. I regret very much that it is not in our power at this moment to procure for Judge Cooper the Abbe Hany’s Porcelain illustrations of Chrystallography; but hope we shall be able to forward them by the next suitable conveyance. As to a new Edition of Loysel sur l’art de la Verrerie, Doctor Patterson assures me that the Judge is misinformed: He says that after strict enquiry he has ascertained, that there is only a single Edition of that Work.
Excuse the liberty to which this incident has led, of observing that accident has produced an absence from my Family of much greater duration than I had anticipated, & that I shall hope the arrangements I have made to return to my Country for a short time, will not in any event be regarded as improper. If I were to remain, I would spare no pains to obtain for Judge Cooper, every publication extant on the Sciences to which his Patriotism devotes his mind; and the gentleman who may represent me during my absence, will I hope attend with equal pleasure to the Judge’s wishes in this respect.
Enclosed I have the pleasure to send you a small Work (concerning the merits of which from my ignorance of the French language I can say nothing) on a subject which has at a former day, very greatly to the advantage of the Public received your attention—and with the highest respect & esteem I have the honor to be sincerely Dear Sir, Your friend & obedient Servant
Al: McRae.
